Citation Nr: 1810983	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, and, if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968, to include service in the Republic of Vietnam.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's diabetes mellitus was caused by nonservice-connected pancreatitis. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Reopening the Previously Denied Claim

The Veteran initially submitted a claim of service connection for diabetes mellitus, type II in July 2004.  In a December 2004 rating decision, the RO denied service connection because the evidence showed that diabetes was related to a history of pancreatitis, and not to herbicide exposure.  The Veteran was notified of the denial later that month.  He filed a notice of disagreement (NOD) with the decision in January 2015.  The RO, after considering additional evidence, again denied the claim in an April 2005 rating decision.  Thereafter a statement of the case (SOC) was issued in October 2005 with notice to the Veteran at his then-current mailing address.  Thereafter, an appeal to the Board was not received within 60 days, and the denial of the claim became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

VA received nothing further regarding service connection for diabetes mellitus, type II until the Veteran filed his current claim in February 2010.  In conjunction with that claim, the Veteran submitted a medical opinion from his private physician, Dr. Popa, dated December 2009, in which Dr. Popa opined that there was a relationship between the Veteran's in-service herbicide exposure and his diabetes mellitus.  On this basis, the RO in the January 2014 SOC reopened the claim, and so does the Board.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to a tactical herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service. 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).   Veterans who served in the Republic of Vietnam during the Vietnam War are presumed to have been exposed to tactical herbicide agents.  38 C.F.R. § 3.307(a)(6).

This presumption is, however, rebuttable by "affirmative medical evidence to the contrary."  38 C.F.R. § 3.307(d).  Affirmative medical evidence" means evidence that, in sound medical reasoning and in the consideration of all evidence of record, would support a conclusion that the disease was not incurred in service.  Id.

Analysis

The Veteran has been diagnosed with diabetes mellitus, type II, which he contends is due to his exposure to herbicide agents while serving in the Republic of Vietnam.  His service personnel records show service in Vietnam and he is therefore presumed to have been exposed to herbicide agents, such as Agent Orange.  The Veteran has been granted service connection for a disease other than diabetes mellitus, in ischemic heart disease, as presumptively related to the in-service herbicide exposure.  For the diabetes mellitus claim, the only question that remains is whether there is affirmative medical evidence to the contrary that diabetes was not incurred in service that rebuts the presumption of service connection under 38 C.F.R. § 3.309(e).  

The Veteran has stated that he has had elevated blood sugar levels since 1967.  A November 1967 record shows treatment for sore throat.   This included blood sugar testing.  Postpradinal blood sugar was 157, after a half an hour was 133, after 1 hour was 115, after two hours was 95, and after three hours was 83.  Fasting glucose tolerance was 79.  On the next page of medical records, a chart indicates that normal adult fasting plasma glucose (FPG) should be less than 115 and that normal adult oral glucose tolerance test (OGTT) should be less than 140.  The chart also showed that venous plasma glucose within 1 hour of eating should be less 190, within two hours should be less than 165, and within 3 hours should be less than 145.  The Veteran's FPG was 79, within the normal range and not elevated according to the chart.  The Veteran's venous plasma glucose was 115 one hour after eating, 95 two hours after eating, and 83 three hours after eating which demonstrates normal venous plasma glucose.  Further, there was no notation indicating elevated blood glucose.

The Veteran also stated that he received treatment from a Dr. Schlicht in 1974 for elevated sugar levels.  However, the Veteran indicated that the 1974 medical records no longer exist.

After service, a February 1989 from Cuyahoga Falls General Hospital (CFGH) notes that the Veteran denied a history of diabetes.  It was in May 1989 that the Veteran was admitted to CFGH for one month for distended abdomen, increasing thirst, and mental confusion.  At admission, the Veteran was diagnosed with diabetic ketoacidosis and final diagnoses included non-insulin dependent diabetes and pancreatitis.  The Veteran was suspected to have acute pancreatitis, which was responsible for his severe dehydration and hypotension.  Blood sugar was controlled with insulin.  A computerized tomography (CT scan) of the abdomen was conducted and showed "[d]iffuse prominence of the pancreas, indicative of pancreatitis."  These records from May and June 1989 document the earliest diagnoses for both diabetes mellitus and pancreatitis.

As noted previously, Dr. Popa authored a December 2009 letter wherein he opined that there was a relationship between the Veteran's in-service herbicide exposure and his diabetes mellitus.

The Veteran was afforded a VA examination of his diabetes mellitus, type II in November 2011 in connection with his claim to reopen.  Onset of diabetes was noted in May 1989.  The examiner stated that the Veteran was not a diabetic prior to May 1989.  Before that date, he had completely normal glucose tolerance testing.  In May 1989, the Veteran was admitted with acute onset of diabetes with diabetic ketoacidosis.  It was determined during that hospitalization that his diabetes was secondary to acute pancreatitis.  The examiner described the CT scan as showing "diffuse pancreatitis."  The examiner noted that pancreatitis induced diabetes is not a presumptive condition for service connection as a result of herbicide exposure.

Dr. Popa also completed a diabetic disabilities benefits questionnaire (DBQ) in April 2013.  Dr. Popa noted that the Veteran used a hypoglycemic agent as well as daily insulin to control his diabetes and has been advised to avoid strenuous activity.  Dr. Popa stated that the Veteran had developed diabetes, type II in 1990 due to herbicide exposure.  No explanation was provided.

The Veteran was afforded another VA examination in September 2013.  The examiner detailed the medical history and noted that the CFGH medical records showed that diabetes mellitus onset in May 1989, at the time of, and due to, the Veteran's pancreatitis.  Based on these medical records, the examiner stated that the Veteran's diabetes mellitus, type II was less likely than not manifested independently.  Rather, diabetes caused by his acute pancreatitis in 1989.

The Board finds the opinions of the November 2010 and September 2013 VA examiners to be the most persuasive evidence of record regarding the cause of the Veteran's diabetes.  They cite to the medical record and provide a rationale for why pancreatitis caused the Veteran's diabetes.  By contrast, Dr. Popa's statements only state that the Veteran's diabetes is causes by herbicide exposure without regard to CFGH that indicate that this is not so.  Thus, Dr. Popa's opinions are less persuasive because they are not based on a complete and accurate history.  

The Veteran has set forth various contentions and submitted information as to why he believes that his diabetes mellitus was not caused by pancreatitis.  Much is non-competent lay opinion evidence that does not tend to have evidentiary weight as the issue is a complex medical question.

The Veteran has refuted the examiner's opinion for its use of the term "diffuse pancreatitis" and submitted inquiries showing that "diffuse pancreatitis" does not exist.  The Board is not convinced by these arguments.  The term "diffuse pancreatitis seems to be a short hand for the notation in CFGH records which stated that the May 1989 CT scan shows "[d]iffuse prominence of the pancreas, indicative of pancreatitis."  Thus, the use of the term "diffuse pancreatitis" does not detract from the November 2010 examiner's conclusion or rationale.

The Veteran has also noted that one of the common causes of pancreatitis is heavy alcohol consumption.  He states that he gave up drinking in 1978 and argues that, because he gave up drinking so many years before his pancreatitis, his diabetes must have caused the pancreatitis.  This argument simply does not engage with the evidence of record.  There is no indication pancreatitis was caused by heavy drinking, and the legal inquiry is largely unconcerned with the cause of the 1989 pancreatitis.  In any event, the medical evidence of record shows that pancreatitis caused diabetes and not the other way around.

As noted previously, the Veteran also has stated that he was treated for elevated blood sugar levels in 1967 and that his elevated blood sugar levels caused him to be hospitalized in 1974.  The 1967 records, as described above, show that the Veteran's blood glucose was normal.  This was confirmed by the comments from the November 2010 examiner.  The 1974 treatment records are unavailable and the Veteran is competent to report his treatment history as known by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board does not find his statements regarding his 1974 treatment credible as his description of his 1967 blood sugar levels was inaccurate and a history of diabetes was denied in February 1989 shortly before the documented diagnoses in May 1989.

The Veteran also contends that his diabetes did not onset until one year after his pancreatitis.  As noted by the September 2013 examiner, medical records from CFGH show that diabetes mellitus was first diagnosed at the same time as pancreatitis.  Further, the Board does not find the Veteran's reports as to the onset of his diabetes credible as he has alternatively stated that his diabetes onset before his 1989 pancreatitis and one year after his 1989 pancreatitis which are clearly inconsistent.

To refute the assertion that his pancreatitis caused diabetes, the Veteran has also included a news report regarding when pancreatitis can cause diabetes from Dr. Ober.  In August 2008, Dr. Ober stated

Pancreatitis is a disease whether there's inflammation in the pancreas and with the inflammation of the pancreas, some people have injury to the pancreas.  With enough of that they can lose the production of insulin.  Usually it takes a number of episodes of pancreatitis.  Some people suggest you have to lose 90 percent of your pancreas before you get to the point where it stops making insulin.

So certainly anyone who has ever had an episode of pancreatitis does need to be vigilant and their doctor should certainly monitor them periodically to make sure their blood sugar is appropriate.

Dr. Ober's comments do not refute the medical evidence of record.  First, Dr. Ober's comments are general in nature and appear to be answering a question from someone other than the Veteran, while records from CFGH pertain to the Veteran's specifically and show that pancreatitis caused diabetes.  Second, Dr. Ober's comments indicate that pancreatitis can in fact cause diabetes and, as a result, Dr. Ober cautions those who have had pancreatitis to be vigilant in checking their blood sugar.  Third, while Dr. Ober says that it usually takes a number of episodes of pancreatitis to cause diabetes, he does not indicate that this is always the case, or was the case for the Veteran.  Finally, Dr. Ober's comments were of record when the September 2013 VA examination, and the examiner had the opportunity to address these comments, if in fact they contained evidence to the contrary, which, on their face, they do not.  Therefore, Dr. Ober's comments do not refute the medical evidence of record.

The Veteran has also submitted an internet article from ehow.com raising the possibility that diabetes could have caused pancreatitis.  Specifically, the website states that as a result of diabetes, the body's own immune system begins to work against itself and to destroy the pancreas cells that produce insulin.  As a result, the pancreas can become inflamed and that this condition is known as pancreatitis.  The information from the website shows a long-term causation.  However, medical records show that diabetes onset in May 1989 at the time the Veteran's pancreatitis was discovered and was said to be due to pancreatitis.  Therefore, it is difficult to understand how the described process of diabetes causing pancreatitis in this Veteran could have occurred given the proximity in the diagnoses of pancreatitis and diabetes mellitus.  Moreover, this article does not pertain to the specific facts of the Veteran's case.

Finally, the Veteran has submitted Board decisions regarding other veterans; however, Board decisions are non-precedential and apply only to the individual veteran.  38 C.F.R. § 20.1303.  These decisions are not persuasive as they do not discuss individualized information pertaining to this Veteran and area based on the facts of those specific cases.

Therefore, based on the evidence of record, including the opinions of the VA examiners and the Veteran's medical records, the Board finds that the affirmative medical evidence shows that diabetes mellitus was not incurred as a result of service but was caused by nonservice-connected pancreatitis.  Thus, the high evidentiary burden of rebutting the presumption of service connection for disease associated with herbicide exposure under 38 C.F.R. § 3.307(a) and 38 C.F.R. § 3.309(e) has been met.  Therefore, service connection is for diabetes mellitus is not warranted.


ORDER

New and material evidence having been received, the claim of service connection for diabetes mellitus, type II is reopened; the appeal is granted to this extent only.

Service connection for diabetes mellitus, type II is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


